WR-83,402-01
                                                  COURT OF CRIMINAL APPEALS
                                                                   AUSTIN, TEXAS
                                                  Transmitted 6/5/2015 10:12:42 AM
                                                     Accepted 6/8/2015 8:14:11 AM
                                                                    ABEL ACOSTA
                  No.                                                       CLERK

                                                      RECEIVED
                                               COURT OF CRIMINAL APPEALS
     IN THE COURT OF CRIMINAL APPEALS                 6/8/2015
                                                 ABEL ACOSTA, CLERK



                             In Re

  Noe Adame and Gilbert M. Zamora,

                    Relators, et al.
      PETITION FOR WRIT OF MANDAMUS


    Concerning the Prompt and Efficient Administration
of Criminal Justice for 144 Persons Entitled to Bond Hearings


   KEITH S. HAMPTON             WALTER M. ‘SKIP’ REAVES JR.
   Attorney at Law              Attorney at Law
   1103 Nueces Street           100 N. 6th St., Suite 802
   Austin, Texas 78701          Waco, Texas 76701
   (512) 476-8484 (o)           254-296-0020 (o)
   (512) 477-3580 (f)           877-726-4411 (f)
   (512) 762-6170 (c)           walterreaves@att.net
   keithshampton@gmail.com      State Bar No. 16644200
   State Bar No. 08873230

          PETITIONERS AND ATTORNEYS FOR RELATORS
              IDENTITIES OF PARTIES AND COUNSEL
       Pursuant to the provisions of Rule 52.2, Texas Rules of Appellate Procedure,

a complete list of the names of all parties to this original appellate action seeking

extraordinary relief and counsel are as follows:


Relators and Real Parties in Interest: Noe Adame — Dallas1; William Chance
Aikin — Talco; Ray Arnold Allen — Krum; John O. Arnold — Bruceville; Ronald
Noel Atterbury — Gatesville; Colter Bajovich — Gatesville; Owen Matthew Bartlett
— Waco; Michael Don Baxley — Cisco; Timothy Todd Bayless — Mexia; Richard
Benavides — San Antonio; Burton George Bergman — Balch Springs; Ronnie Carl
Bishop — Cisco; Mitchell W. Bradford — Gordon; Brian Joseph Brincks —
Lewisville; Robert Clinton Bucy — Midlothian; Salvador Berber Campos —
Rowlett; Richard Cantu Jr. — San Antonio; Kenneth Robert Carlisle — Schertz;
Aaron Baker Carpenter — Gatesville; Christopher Jacob Carrizal — Dallas; Jason L.
Cavazos — Arp; Rene Cavazos — Carrollton; Nathan Champeau — McKinney;
Michael E. Chaney — Fort Worth; Lindell Floyd Copeland — San Antonio; Roy
James Covey — Clifton; Ryan William Craft — Austin; Richard Dauley — San
Antonio; James Albert David Jr. — Mansfield; Dalton R. Davis — Bowie; Marco J.
Dejong — Marion; James Michael Devoll — Fort Worth; Jason Alan Dillard —
Winona; Richard Rudy Donias — San Antonio; Christopher Daniel Eaton —
Seagoville; Brian Clark Eickenhorst — Hewitt; James Brent Ensey — Fort Worth;
Nate Christian Anders Farish — Bedford; Matthew Ryan Folse — Dallas; Don
Edward Fowler — Maypearl; Lawrence Garcia — San Antonio; Lance Alan Geneva
— Cedar Hill; Mario Alberto Gonzalez Jr. — San Antonio; James Laray Gray —
Tyler; Nathan Clark Grindstaff — Blum; Valdemar Guajardo Jr. — Red Oak; John
Guerrero — San Antonio; Bryan Tackitt Harper — Waco; Raymond Clifton Hawes
III — Waco; Michael Scott Herring — Dallas; Tommy Keith Jennings — North
Richland Hills; Daniel Carol Johnson — Bellmead; Edgar E. Kelleher — Gordon;
Laurence Wayne Kemp — Bogata; Michael Ray Kenes — Fort Worth; Richard
Martin Kreder — Waco; Thomas Paul Landers — Georgetown; Cody Keith Ledbetter

       1
         Petitioner notes the hometowns of relators to underscore why this petition is of
statewide concern.

                                                ii
— Waco; Jarrod D. Lehman — Midlothian; Martin DC Lewis — San Antonio; Brian
Dwight Logan — Midlothian; Narciso Luna Jr. — New Braunfels; Richard Olen
Luther — Garland; Noble C. Mallard — Mesqie; Josh Logan Martin — Pittsburg;
Terry Scott Martin — Princeton; John Anthony Martinez — San Antonio; Joseph P.
Matthews — Mingus; Wesley A. Mcalister — Gilmer; Dustin James McCann —
Haltom City; Billy Jason Mcree — Seagoville; Tom Modesto Mendez — San
Antonio; Rudy T. Mercado — Fort Worth; Marshall Mitchell — Longview;
Juventino Hernandez Montellano — San Antonio; Michael Doyle Moore — Fort
Worth; Jason Jesse Moreno — San Antonio; John David Moya — Gatesville;
Eliodoro Munguia Jr. — Del Valle; Doss Barron Murphy — Cedar Hill; Robert Leon
Nichols — Hewitt; Dusty Alan Oehlert — Hudson Oaks; Jeremy Conn Ojeda —
Waco; Joseph Ortiz — San Antonio; Anthony Shane Palmer — Longview; Melvin
Michael Pattenaude — Eastland; Julie Elaine Perkins — Somerville; Daniel Pesina
— San Antonio; Ares Ryan Phoinix — Austin; Marcus Ryan Pilkington — Mexia;
Larry E. Pina — San Antonio; Jerry Lee Pollard — New Braunfels; Jimmy Lee Pond
— Austin; Andres Richard Ramirez — San Antonio; Kevin Gene Rash — Waco;
David Stephen Rasor — Justin; William Brent Redding — Austin; Clayton Dewayne
Reed — Burleson; Jacob C. Reese — Mount Pleasant; Owen Lee Reeves —
Bruceville; Rolando Reyes — Killeen; Sergio Reyes — Dallas; Kristoffer Lance
Rhyne — Axtell; Robert Liewellyn Robertson — Fort Worth; Craig E. Rodahl —
Waco; Christopher Ryan Rogers — Longview; George Earl Rogers — Longview;
James Rosas — Selma; Gregory Salazar — San Antonio; Jorge Daniel Salinas —
Lometa; Bobby Joe Samford — Rockdale; Phillip Sampson — Longview; Andrew
M. Sandoval — San Antonio; Timothy Shayne Satterwhite — Gordon; Trey Alston
Short — Temple; Kyle Smith — Kilgore; Phillip Mason Smith — Manchaca; Seth
A. Smith — Waco; Seth Tyler Smith — Round Rock; James Edward Stallings —
Corsicana; Andrew Raymond Stroer — San Antonio; Blake Scott Taylor —
Lewisville; Michael Glenn Thomas — Mesquite; Christian A. Valencia —
Midlothian; Royce R. Vanvleck — San Antonio; James Albert Venable Jr. — Mat;
John Phillip Vensel — Wylie; Glenn Allen Walker — Copperas Cove; Steven Walker
— Dime Box; Ronald Warren — Sand Springs, Okla.; Reginald Weathers — Forney;
Ester Sandy Weaver — Killeen; Walter Thomas Weaver — Killeen; Mark Allen
White — Hewitt; John Samuel Wiley — Whitney; Jacob Ryan Wilson — Hewitt;
John Robert Wilson — Waco; Gregory Wayne Wingo — Irving; Michael Garrett
Woods — Nolanville; Ricky Wayne Wycough — Richardson; Lawerence Raymond
Yager — Buda; Gage Andrew Yarborough — Waco; Matthew Yocum — Kyle;
Gilbert M. Zamora — Leander

                                      iii
Respondent:    Honorable Billy Ray Stubblefield
               Presiding Judge of the Third Administrative Region
               405 Martin Luther King, Box 9
               Georgetown, Texas 78626


Petitioners:   Keith S. Hampton
               1103 Nueces Street
               Austin, Texas 78701

               Walter M. ‘Skip’ Reaves Jr.
               100 N. 6th St., Suite 802
               Waco, Texas 76701




                                     iv
                                       TABLE OF CONTENTS
Names of All Parties. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii-iv

List of Authorities. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . vi

Statement of the Case. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Restraint.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Statement of Jurisdiction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Issue Presented: Respondent should be compelled to provide the “prompt and
efficient administration of justice” as required by the Government Code for 144
prisoners in the McLennan County Jail by assigning judges to conduct bond hearings
“without delay,” as guaranteed by chapter 11 of the Code of Criminal Procedure.. 2

Statement of Facts. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Argument. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Prayer. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Certification of Factual Statements. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

Certificate of Service and Compliance. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

Appendix. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

         Sample Complaint

         Sample Bond




                                                               v
                                    LIST OF AUTHORITIES
CASES                                                                                                          PAGE

Ex parte Mathews, 151 Tex. Crim. 60, 204 S.W.2d 992 (1947). . . . . . . . . . . . . . . . 3
Ex parte Sellers, 516 S.W.2d 665 (Tex.Crim.App. 1974). . . . . . . . . . . . . . . . . . . . 3
In re Bonilla, 424 S.W.3d 528 (Tex.Crim.App. 2014). . . . . . . . . . . . . . . . . . . . . . . 5
In re State ex rel. Weeks, 391 S.W.3d 117 (Tex.Crim.App. 2013).. . . . . . . . . . . . . 5
Rosales v. State, 841 S.W.2d 368 (Tex.Crim.App. 1992). . . . . . . . . . . . . . . . . . . . 5
Stack v. Boyle, 342 U.S. 1 (1951). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3-4

CONSTITUTIONAL PROVISIONS,                                       STATUTES               AND         RULES           OF
APPELLATE PROCEDURE

U.S. Const. amend VIII. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
Tex. Const. art. I §11. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
Tex. Const. art. V, Sec. 3.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
Tex. Const. art. V, Sec. 5.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
Tex. Code Crim. Proc. art. 4.04.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
Tex. Code Crim. Proc. art. 11.15.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4-5
Tex. Gov’t Code §74.021. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
Tex. Gov’t Code §74.056. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
Tex. Gov’t Code §74.057. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
Tex. R. App. Proc. 25.2. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
Tex. R. App. Proc. 52. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
Tex. R. App. Proc. 72. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1




                                                           vi
TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL
APPEALS:

      Comes now Noe Adame and Gilbert M. Zamora, Relators, et al., and pursuant

to Rules 52 and 72 of the Texas Rules of Appellate Procedure, files this Petition for

Writ of Mandamus to compel Honorable Presiding Judge Billy Ray Stubblefield to

fulfill his duty to ensure the prompt and efficient administration of justice by

assigning judges to conduct bond hearings for the scores of people imprisoned on fill-

in-the-blank complaints and million dollar bonds.



                          STATEMENT OF THE CASE

      On May 17, 2015, 144 Relators became the subjects of mass arrests following

a shooting in Waco, charged with engaging in organized criminal activity. Justice of

the Peace Walter H. “Pete” Peterson set each Relator’s bond at one million dollars.

To date, only 25 people have been released and even fewer have been afforded bond

hearings. 144 people remain in the McClennan County Jail.

      McClennan County has five district courts. Respondent is the presiding judge

of the administrative region with authority to assign judges. The administrative

region has 26 counties, each with at least one district court, and includes Bell, Hays,

Comal, Williamson and Travis counties.


                                          1
                                   RESTRAINT

       Relators are incarcerated in the McClennan County Jail and therefore restrained

in their liberty.



                       STATEMENT OF JURISDICTION

       This Court has jurisdiction to issue writs of mandamus and habeas corpus in

this cause under Article 5, § 5(c) of the Texas Constitution, Article 4.04 of the Code

of Criminal Procedure, and Rule 72 of the Texas Rules of Appellate Procedure.

       Respondent is the presiding judge of an administrative region which includes

McClennan County, which is within the jurisdiction of the Tenth Court of Appeals.

However, Respondent resides in Williamson County, which is within the jurisdiction

of the Third Court of Appeals. Consequently, only this Court has the jurisdiction to

issue writs of mandamus and habeas corpus.



                               ISSUE PRESENTED

       Respondent should be compelled to provide the “prompt and efficient

administration of justice” as required by the Government Code for 144 prisoners in

the McClennan County Jail by assigning judges to conduct bond hearings “without

delay,” as guaranteed by chapter 11 of the Code of Criminal Procedure.

                                          2
                                     ARGUMENT

      Article I, §11 of the Texas Constitution declares, “All prisoners shall be

bailable[.]” See also U.S. Const. amend VIII; Tex. Code Crim. Proc. art. 1.07. Bond

is not to be so used as to make it an instrument of oppression. Ex parte Mathews, 151
Tex. Crim. 60, 204 S.W.2d 992 (1947). Each Relator in this petition is entitled to a

hearing on the issue of bond and release. Ex parte Sellers, 516 S.W.2d 665

(Tex.Crim.App. 1974).

      The Supreme Court of the United States has stressed the importance of bond:

      This traditional right to freedom before conviction permits the
      unhampered preparation of a defense, and serves to prevent the
      infliction of punishment prior to conviction. Unless this right to bail
      before trial is preserved, the presumption of innocence, secured only
      after centuries of struggle, would lose its meaning.

      ***
      The practice of admission to bail, as it has evolved in Anglo-American
      law, is not a device for keeping persons in jail upon mere accusation
      until it is found convenient to give them a trial. On the contrary, the
      spirit of the procedure is to enable them to stay out of jail until a trial has
      found them guilty. Without this conditional privilege, even those
      wrongly accused are punished by a period of imprisonment while
      awaiting trial and are handicapped in consulting counsel, searching for
      evidence and witnesses, and preparing a defense.

Stack v. Boyle, 342 U.S. 1, 4-5, 7-8 (1951)(citations omitted).

      The writ of habeas corpus is the central legal mechanism through which the

right to bail is enforced. See generally Tex. Code Crim. Pro. chapter 11. Article

                                            3
11.15 of the Code of Criminal Procedure declares that “[t]he writ of habeas corpus

shall be granted without delay [.]” Anyone may petition for a writ, and judges appear

to be statutorily encouraged to determine the legality of a prisoner’s confinement. Id.

      This Court has recognized the “prompt and efficient administration of justice”

as a valued interest of the judicial branch of government. See, e.g., Rosales v. State,

841 S.W.2d 368 (Tex.Crim.App. 1992)(interest in promptness and efficiency may

even overcome constitutional rights). This general interest is aided by provisions in

the Government Code intended to ensure promptness and efficiency. Specifically,

Section 74.056 of the Government Code provides that the presiding judge “shall

assign the judges of the administrative region” to “dispose of accumulated business”

and “furnish judges to aid in the disposition of litigation.” This duty is in service to

the judiciary’s broad goal of ensuring the prompt and efficient administration of

justice. Tex. Gov’t Code, § 74.057. Here, this duty also fulfills the promise that writs

be issued “without delay.” Tex. Code Crim. Pro. Art. 11.15.

      Approximately 175 people were arrested on May 17th. 144 people remain

incarcerated. The “business” of the local judiciary instantly “accumulated” on that

date. The earliest bond hearing is scheduled for June 16th. In light of the fact that

McClennan County has only five district courts, more judges are needed to afford the

accused persons their bond hearings promptly and without delay.

                                           4
      Relators are entitled to mandamus relief if they seek to compel a ministerial act

and have no adequate remedy at law to do so. In re Bonilla, 424 S.W.3d 528, 533

(Tex.Crim.App. 2014). “[T]he ministerial-act requirement, is satisfied if the relator

can show a clear right to the relief sought. A clear right to relief is shown when the

facts and circumstances dictate but one rational decision under unequivocal, well-

settled (i.e., from extant statutory, constitutional, or case law sources), and clearly

controlling legal principles.” In re State ex rel. Weeks, 391 S.W.3d 117, 122

(Tex.Crim.App. 2013)(citations omitted).

      Respondent has a duty to assign the judges of his administrative region to the

task of conducting bond hearings.       Under the circumstances, the interests of

promptness and efficiency cannot be achieved unless this duty is enforced. At the

current speed of bond hearings, scores of people will never even be reached for

potentially weeks or months. Without enforcement, one of the central promises of the

criminal justice system will fail, the glittering statutory guarantees made false, and

a fundamental constitutional right will be rendered meaningless.

      Relators have no remedy at all except for a mandamus action in this Court.

The Texas Supreme Court “is responsible for the orderly and efficient administration

of justice.” Tex. Gov’t Code §74.021. However, this Court has exclusive jurisdiction

of criminal law matters. Tex. Const. art. V, § 3. Bond hearings for persons arrested

                                          5
on criminal accusation plainly constitute “criminal law matters.” Thus, mandamus

through this Court is the only available recourse for the 144 people still languishing

in the McClennan County Jail.

      It is a matter of general history that authoritarian regimes routinely round up

masses of people and imprison them, the fate of each prisoner determined according

to the convenience and whim of a governmental functionary. In sharp contrast, our

system of laws provides for the swift relief for bondable prisoners. Expeditious

attention to this urgent petition will demonstrate the superiority of our judicial system

and its promise to provide prompt and fair administration of justice.

      The Texas judiciary stands faced with the reality that 144 presumably innocent

people are imprisoned with little or no hope of individual hearings any time in the

near future regarding their release. This situation should be regarded as intolerable

and a remedy ought to issue speedily. This petition is filed out of frustration with the

glacial response to this unusual event and the failure of the judiciary to meet its

fundamental duty of administrating justice promptly, efficiently and fairly.

Petitioners hope that this Court will exercise its jurisdiction, order the presiding judge

to assign judges to these cases, and thereby accord each Relator the prompt hearing

our laws entitle him.




                                            6
                                     PRAYER

      WHEREFORE, Relators pray this Court grant this petition and issue a writ of

mandamus ordering Respondent to immediately assign judges within the third

administrative region to conduct bond hearings for Relators without delay and with

the sort of promptness and efficiency the judicial branch of government prides itself.

                                       Respectfully submitted,




                                       ____________________________
                                       KEITH HAMPTON
                                       Attorney at Law
                                       1103 Nueces Street
                                       Austin, Texas 78701
                                       512-476-8484 (o)
                                       512-762-6170 (c)
                                       512-477-3580 (f)
                                       keithshampton@gmail.com
                                       State Bar No. 08873230

                                       WALTER M. ‘SKIP’ REAVES JR.
                                       100 N. 6th St., Suite 802
                                       Waco, Texas 76701
                                       254-296-0020 (o)
                                       877-726-4411 (f)
                                       walterreaves@att.net
                                       State Bar No. 16644200

                                 PETITIONERS AND ATTORNEYS FOR RELATORS


                                          7
              CERTIFICATION OF FACTUAL STATEMENTS

      I, Keith S. Hampton, hereby certify that every factual statement contained
within this petition is supported by competent evidence included in the record or
appendix.




                                             Keith S. Hampton



                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing has.
been delivered to the following parties and interested persons: electronically to
presidingjudge3@wilco.org.




                                             KEITH S. HAMPTON


                       CERTIFICATE OF COMPLIANCE

       I hereby certify that this petition contains 969 words and complies with Rule
9.4 of the Texas Rules of Appellate Procedure.




                                             KEITH S. HAMPTON




                                         8
                   APPENDIX

Sample Complaint

Sample Bond